Case 1:20-cv-20921-AHS Document 11 Entered on FLSD Docket 04/09/2020 Page 1 of 1


                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF FLORIDA

                            CASE NO. 20-20921-CIV-SINGHAL

  FLORIDA FAIR HOUSING ALLIANCE INC.,

         Plaintiff,
  v.

  CORAL HAVEN APARTMENTS LLC,

       Defendant.
  ____________________________/

                                ORDER RE-OPENING CASE

         THIS CAUSE is before the Court upon the Motion to Re-Open Case (DE [9]) filed

  by Plaintiff, Florida Fair Housing Alliance, Inc. On March 27, 2020, the Court

  administratively closed this case (DE [8]) upon receipt of the Notice of Settlement (DE [7])

  filed by Plaintiff. Since that time, the parties have been unable to conclude the settlement

  and Plaintiff requests that the case be re-opened. Defendant does not oppose this

  request. Accordingly, it is hereby

         ORDERED AND ADJUDGED that Plaintiff’s Motion to Re-Open Case (DE [9]) is

  GRANTED. The Clerk of Court is directed to RE-OPEN this case. Plaintiff’s response to

  Defendant’s Motion to Dismiss (DE [6]) shall be filed by April 23, 2020. The parties shall

  file a Joint Scheduling Report per the Court’s prior Order (DE [5]) by April 30, 2020.

         DONE AND ORDERED in Chambers, Fort Lauderdale, Florida, this 9th day of

  April 2020.




  Copies furnished counsel via CM/ECF
